c   -




                OFFICE    OF   THE   ATTORNEY     GENERAL     OF   TEXAS

                                         AUSTIN




        Bonorablo Adrew    f. Hlokey
        aounty Audltaz
        Ylotorla County
        Vlofiorla, Tu48
        Dear 8lrt




                                                            and those who live
                                                            nemllefroathe
                                                             and other quentionr?
                                                            2, reque8tIng the
        opinion of thl8 Dap                                 8 rktodthasln,
        r44d8 48 r0u0tw



                                                  a due to be allow4 talLe8-
                                                  a on0 mile an4 mar* than

                                          8erY.8 48 jUZ!Orhe 18 paid the
                                       oe8 3r juror8, but when he ir ollrr
                                       .exou8ed, then what 18 the 4olpe484-

                            e484ti.04of eXOU8ed OC 44U8e4 8pOOi4l
                            .OO lf he lives more than one ml14 fro0
            the oOurfhouse, but what 18 it it he live4 riehin one
            nile 0r the oourthoure?

                   -t          18 th4 prOpOr &XMi4? Or pwillg the OOPpe484-
            tlon or the oourt        ballltf, by tarmnt  4raw4 by the D18-
            triot Clerk, or upon their aooount being presented thereto
            the h4llli88iOller8’      Court, through the County Clerk?"
Honorable Andrew J. Hiokey, page 2


            Where you U13ethe word "t4104m4nv            In your inquiry,
we al'4 not 8urcO 44 to how auoh WXd is Ulld,            whsthar in a
narran, restrictal and teoh4loal eon-e or in             a broad 44nee
au synonymous with *lndlridual juror*  or mm             sammoned on a
special renlre a8 aathorleti by Article 587,             Vernon*a hno-
tatsd Code of Criminal   Prooedure.

                It   18   hated   in Texas   Jurleprudenoe, Volme   26,
pa,ge568:

               ‘The. word *talesmen'originated    in the oornmsllotig
       .phra8e 'tales de olrounutantlbua* ooourrlng in the latlu
        form Or the writ to the eheI?ffito bring into oourt men
       required r0r jury 8errloe in 44 emergenoy. In thin narrow
       men80 'tale4mm* doe8 not ooaprehsnd 4 sheriff 8eleOted
        jury dram    rrom the oouI&y 4t b.rget  Origh4uy,     4t le48t,
       it Si@iiOd       8uOh Of the by8t4JidOr8a8 the 8harlff plOk4d
       up at short notloe. The 8tatate aptear        to reoognise
       this restrlotlve aen       ror it ~848  taleemen*  adly to
       8i@.fy     men added to the panel in order to ooaplete 4
        jury ror tha partloular oauoe. However, qtaleglan' 18
       dso    aOmetime8 Used in 4 broad ften8e aa 8y4onymo48    with
       ~lnalrlaual     juror*.” (SW Art. 21&l,v.A.c.s.;    Art. 596,
       V.A.O.C.P.)
                Article    596,vernon’ttAnnotated 006s      or   criminal
Frooedure      prwldes t
             "On railure rroot any oiu8e to seleot 4 jury tram
       tho8a 8UWIOned apon the 8peofal Y4uire, the oourt 8h4ll
       order the aharlfl to 8mm4oa 4ny number oi men that it
       may deem advlaable, for the fornutlon of the jury."
               Artiole'j99, Venon.8          Annotated Code or Orimlnal
ProoBdure,     read8 48 rollowrt

             Vhma the sherlrf is ordered by the OOurt to 8ummOn
       p4T8On8 upon a speoial Y-ire who8e name8 have not beea
       8el~ot.46unasr the jury wheel law or the rpeolal rsnlre
       list, the o o ur l
                        th4.ll,in every Oaae, oaotion 4nd direot
       the 8heriti to 8ummoJ1suoh men a4 have legal qUallflO8tlOII8
       to 8arYe on juries, intormlng him of what thoee qu4llfloa-
       tlons are, and 8hal.ldlreot him, 48 tar aa he may be able
                     of guod oharaotar who 0411read aad write,
       to 8upMon IINUI
       and 4uoh 4a are not prejudloed again8t the defendant or
       bia4ed IIIhis favor, lr he know8 of auoh bias or prejudioe."
  Honorable Andrew J. Hiokay, paga 3


             Article 625, Vernon's Annotated code or Srlmdna].
  hOOed~3,   prOYidO8t

             "AU man summoned on epeolal venire, who have
       been OhalleXIgador axousad from service on the trial,
       shall be pai6 out or the jury runa one ($1.00) a0iim
       for eaoh day that ho attenda oourt on such 8uLzpIcn8.
       No person 8hall receive pay 48 a apeol4l renlraman
       4ud 4 regular juror ior the aaae day. No per ai-
       8hall be allowad under thin artiole to any vanlrw
       for more. than one oaae linename day."

             Artiole 625, 8upra. waa amanaea in 1939 by the
. 46th Leglelature, page U.2,~Seotlon 1. Said artlole, before
  +he 4pmt4ment, applied to all oountiea in the State au6 pro-
  tibd eompen84tlon of one 6011~ r0r eaoh day~that 4 ape0141
  vsnlraman attended oourt on 8U44On8 exoept In the 048ea whore
  the speolal.venlrenan redaea leas than one pile dl8t4nt from
  the courthouse, or where tha speolal renlram8n resided tit&in
  the..eorpor4telilait of the oounty 8eat, ii incorporated.
  From the emergenoy olaure of Senate Bill No. &Ol, Aot8 of the
  &th Legislature, 8upra. it is apparent that it ~48 the inten-
  tion or the Leglel4ture to malarge Artlole 625, 8upm, 80 all
  spealal venlremen *dla receive the oompen84tlon or one dollar
  each, ror eaoh day that they attended court aa euch venlremen,
  i4oludlng those who re8ided less than one mile from the oourt-
  houae, ana tho8e who realdad wlthln the corporate llmlt8 0r
  the oountp seat, exceaf those apeo+al renlremen rho realae ln
  counties having a population of not le8a th4u 290,000 or more
  than 355,000 lnhabltante, aooordlng to the last preoedlng
  reaeral oen8u8 and all ruture reddral oen8u8ea.

            xr yea have u8ed the -6    Wt41e8m4n* 48 renlremen
 8ummonad on 4 8peolal venlpa by virtue of Artlole 587, aupra,
 eaoh Ipeel    venireman 80 8umalopadr0tia reoeire 48 OoPlpen84-
 tlon one dollar eaoh ice each day that he attended oourt aa
 8uoh venlrm,     fnoiualng those who realaed lea8 than one
 mile from the oourthouae, and those who redded wlthln the
 oorporate limit8 of the oounty seat, exoept those ra8iding
 in couatlea haring the population above mentioned, whloh doea
 not apply to Vlotorla County.
Honorable Andrew J. Hlokmy, page 4


           If you have used the rrord"taleamen* a8 referring to
~44 8tUbtOnOdby YirtUO  Or Art. 698, aupra, suoh men woulQ bi
entitled to the 84n&Y eomponaation as tho8e 8ummonod on 4 8peoial
venire by virtue of Art. 589, supra. Xe think   that, in oozufder-
in8 and construing hrtlols8 89b 4.46599, V.A.C.O.P. toge8her,
men who ue aummned by virtue of art. 89b are ape0161 veuIremen
to the name extent 48 thoae 8umamned under Art.  681, and 48
AI-t.,686providea in effeat th a ta u men lummo ne4o n a p eo h
vet&%, who have been oballeuged or exou8ed from 8enlOe on the
trial, ahall be paid out of the jury fuud o4e dollar ror e4oh
day ,thethe attend8 oourt oa euob luuunoaa.
            In oonneotlon ulth the fo’olyoln(c              atten-
                                             we alreot yo-oirr
tion to our opinions IWcbera 0-LEiaC-A end 048Sb~ copies of these
'oplPion8 4re 44oloaed ror year oonrenlonae.
            ke now 00da8r  your pueatlon, What 18 the proper
amnner ‘or pqlng the ooamn8atIo4 or the court b4fiirr,    by
warrant drawn by the di8triBt olerk, or upon their 4040tm$   being
preeepted thereto, to the eoanIa8Ioner8* court through the aoonty
olerkT*
              In oou4eotIon with the ramgoing    pueatlon we h4ve
oaniul4.oonsiderea
                 Artlole 19#Xi,Vernonis mot4tea            Cltll
Statutes, Article8 3b9, S69a.,1058, and lOWla, Vernon*8 Annotated
Code 0rcrimindl Prooed4re, regarding the appoln&uent and Oompena4-
tion or court bdiirr8 for the Supreme court, rarlou8 OOurt8 0r
oiril appeal8, grand jury baIllff8; A.rtiOle lC686, mpra, aho
pertain8 to aherlifa e,ndhi4 deputies actin a8 court bailiff8
in oountlea having 4 population of over SO,000 lnhabitant8
eooordlng to the lent preOedlng federal oanaua. We have rail04
to U.&l any authority authorizing Victoria‘Coudy       to hate 4 oourt
b4ilirr, aa that term la ordinarily uaad 4ud und6ratood.
              ArtIole   3935,   Veriron'e       bOt&kd   Civil   8tatute8,
prwlae8     in partt                        :

            -For every day the 8herirr   or hi8 deputies shall
     4tt44a  4 di8triet or ooutttyoourt,   he ahall reoefre r0ur
     ($4.00) dollem   4 day, to be paid by the county for laoh
     day that the ahorlff, by hlmaalr, or a deputy ahall attend
     4416   00urf.-

           However, VIot0rl4 County ham a population or t3,64Si
inhabitants, 4ooordIng W the 194C federal   oen8ue and the oounty
offlelale of raid county are oWenested    on BP annual salary ba818.
  Honorable Andrew J. Hiokey, page 5


  This being true, the above puotea PrOYiSiOd. Ot Artiole 3933
  r0uia not apply to said oounty in dew of tllo offio8rs salary
  law. Ii you here rererenoe to compensation of grad Jury
  baillftr ana the manner in whloh they are to be paid, upon
  hour request ws will be glad to @iye this question our tux-ther
  00daeration.


                                           Yours   very   truly
A.,%                                   T


                  'CT.
                    .-
                     ?
                      L                            Ardell nllllams
                                                         Asalstent
  AW:AMM

   3TCWSuREs